Exhibit 10.11.2

AMENDMENT No. 2

This Amendment No. 2 (the “Amendment”) to the Agreement dated 24 November 2006
by and between

 

(1) BG Medicine Inc., with offices at 610 N. Lincoln Street, Waltham,
Massachusetts 02451 USA, (“BGM”); and

 

(2)

ASTRAZENECA AB, with offices at S-151 85 Södertälje, Sweden (“Participant”) (the
“Agreement”) is made effective as of the 23rd day of November (the “Amendment
Effective Date”).

Recitals

WHEREAS, the Parties desire to further amend, modify and restate certain terms
and conditions of the Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

1 Definitions.

Any capitalized term not separately defined in this Amendment shall have the
meaning ascribed to it in the Agreement.

 

2 Modifications

 

2.1 Section 7.1 of the Agreement shall be amended to read as follows:

“7.1 Term. This Agreement shall commence on the Effective Date and expire on the
first to occur of: (i) the completion of the HRP Initiative; or (ii) 31 December
2014.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

Page 2 of 5

 

2.2 The following clause shall be inserted immediately after Section 6.2 as a
new Section 6.3 Renewal Payment:

“6.3 Renewal Payment. In addition to the Participation Payments provided by
Participant under this Agreement, Participant shall pay BGM [***] dollars
(US$[***]) (the “Renewal Payment”) within [***] ([***]) days after the last to
occur of: (i) the Amendment Effective Date; and (ii) the Additional Participant
Payment Notice (defined below) being provided to Participant by BGM. The Renewal
Payment shall be deemed a Participation Payment for all purposes of the
Agreement.”

 

2.3 The following clause shall be inserted immediately after Section 6.3 as a
new Section 6.4 Additional Renewal Payment:

“6.4 In addition to the Renewal Payment to be provided under this Agreement (as
amended), Participant, at its own discretion, may pay BGM [***] dollars
(US$[***]) (the “Additional Renewal Payment”) within [***] ([***]) days written
notice to BGM of the same. In the event that Participant elects to make the
Additional Renewal Payment to BGM, Participant will decide, at its own
discretion, when any such payment is made to BGM. For the avoidance of doubt,
Participant is not under any obligation to make the Additional Renewal Payment
to BGM.”

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

Page 3 of 5

 

2.4 The following clause shall be inserted immediately after Section 6.4 as a
new Section 6.5 Effectiveness Contingent on Additional Participant Payment:

“6.5 Items 2.1, 2.2 and 2.3 above of this Amendment, regarding Sections 7.1
Term, 6.3 Renewal Payment, and 6.4 Additional Renewal Payment shall come into
force and effect only upon written notice to the Participant by BGM that (i) at
least one other participant has executed an amendment to the Agreement on
substantially the same material terms hereof and that payment of additional
funding has been made to BGM by the additional participant equal to or in excess
of the Renewal Payment (the “Additional Participant Payment Notice”); and
(ii) that BGM is otherwise satisfied , in its sole discretion, that the Renewal
Payment is adequate to justify extending the term of the Agreement and continue
the HRP Initiative. If BGM does not provide the Additional Participant Payment
Notice on or before 10 December 2010, the change to (i) the term in Section 7.1
Term, (ii) the addition of Section 6.3 Renewal Payment; and (iii) the addition
of Section 6.4 Additional Renewal Payment, under this Amendment shall not take
effect and shall be null and void.

 

2.5 Priorities for Research Activities. The proceeds of the Renewal Payment
shall fund retrospectively the costs of the HRP research activities for the
period 1 January 2010 to 31 December 2010 and shall be allocated to the HRP
research activities in accordance with the priorities outlined in Exhibit A,
attached hereto, provided, however, that BGM, with the approval of the JSC,
shall be entitled to modify such priorities in its reasonable discretion. In the
event that Participant elects, at its own discretion, to make the Additional
Renewal Payment to BGM in accordance with Section 6.4, BGM shall prioritise the
HRP research activities outlined in Exhibit A, attached hereto, using the
proceeds of the Additional Renewal Payment (unless otherwise directed by the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

Page 4 of 5

 

  Participant at the time any such payment is made), provided, however, that if
any material developments occur, BGM, with the approval of the JSC, shall be
entitled to modify such research priorities in its reasonable discretion.

 

3 Amendment Effective Date

This Amendment shall become effective on the Amendment Effective Date.

 

4 Entire Agreement

This Amendment, together with the Agreement and the first amendment dated
20 August 2007 (the “First Amendment”), constitutes the entire agreement between
the Parties with respect to the subject matter of the Agreement. The Agreement
together with this Amendment and the First Amendment, supersedes all prior
agreements, whether written or oral, with respect to the subject matter of the
Agreement, as amended. Each Party confirms that it is not relying on any
statements, representations, warranties or covenants of any person (whether a
Party to this Agreement or not) except as specifically set out in the Agreement
as amended. Nothing in this Amendment is intended to limit or exclude any
liability for fraud. All Exhibits referred to in this Amendment are intended to
be and are hereby specifically incorporated into and made a part of the
Agreement. The Parties hereby agree that subject to the modifications
specifically stated in this Amendment, all terms and conditions of the Agreement
shall remain in full force and effect.

 

5 Counterparts

This Amendment may be executed in one or more counterparts, (facsimile and
electronic transmission included) each of which shall be deemed an original, but
all of which together shall constitutes one and the same instrument. After
facsimile or electronic transmission, the parties agree to exchange documents
with original signatures.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

Page 5 of 5

 

Execution

IN WITNESS WHEREOF, the undersigned have executed this Amendment to the
Agreement as of the Amendment Effective Date:

 

ASTRAZENECA AB   By:  

        /s/ Gunner Olsson

  1 Dec 2010 Name:  

        Gunner Olsson

  Title:           VP & Head of [illegible] Innovative Medicine BG MEDICINE,
INC. By:  

        /s/ Pieter Muntendam

  Name:  

        Pieter Muntendam

  Title:  

        President and CEO

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHBIT A

Review and Prioritization of HRP Objectives

October 2010

 

OBJECTIVE

   PRIORITY

Biolmage: Post-enrollment:

  

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

Biolmage:Imaging/Blood Core Lab Analyses:

  

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

HRP Operations:

  

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.